Citation Nr: 0911858	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-05 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from May 
1991 to May 1993.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2004 
rating decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  In September 2006, a 
hearing was held before a Decision Review Officer (DRO) at 
the RO.  In July 2008, a Travel Board hearing was held before 
the undersigned.  Transcripts of these hearings are 
associated with the Veteran's claims file.  At the Travel 
Board hearing, the Veteran sought, and was granted, a 60 day 
abeyance period for submission of additional evidence.  
Additional evidence was submitted with a waiver of RO initial 
consideration in August 2008.  In November 2008, the Board 
sought an advisory medical opinion from the Veterans Health 
Administration (VHA).

Service connection for a psychiatric disability was 
originally denied by a January 1995 rating decision; a March 
1997 rating decision continued the denial.  In April 2004, 
the Veteran sought to reopen the claim.  A September 2004 
rating decision declined to reopen his claim of service 
connection for bipolar disorder.  In an October 2004 letter, 
the Veteran stated, "I am asking for reconsideration of 
benefits," and submitted additional (new) evidence to 
support his claim.  The RO considered this letter a new 
claim, and a June 2005 rating decision reopened and denied 
the claim.  An October 2005 rating decision readjudicated the 
claim and upheld the denial after the Veteran submitted 
further evidence.  Notably, the Veteran's October 2004 
statement was received while the September 2004 rating 
decision was subject to appeal (See 38 C.F.R. §§ 3.156, 
19.26, 20.2000), and may reasonably be interpreted as a 
notice of disagreement.  Consequently, the Board finds that 
the instant claim is a continuation of the Veteran's April 
2004 claim to reopen (and that the March 1997 rating decision 
is the last prior final denial in this matter).  The Veteran 
is not prejudiced by this interpretation as it affords him a 
broader scope of review. 




FINDINGS OF FACT

1. An unappealed March 1997 rating decision declined to 
reopen the Veteran's claim of service connection for a 
psychiatric disability which was previously denied 
essentially on the bases that there was no clear diagnosis of 
such disability, nor evidence of a nexus between any current 
psychiatric disability and the Veteran's service.

2. Evidence received since the March 1997 rating decision 
shows the Veteran has a clear diagnosis of bipolar disorder, 
raises questions about the nature and etiology of the 
psychiatric disability, relates to previously unestablished 
elements necessary to substantiate the claim seeking service 
connection for a psychiatric disability, and raises a 
reasonable possibility of substantiating the claim.  

3. It is reasonably shown that the Veteran's bipolar disorder 
had its onset in service.  


CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claim 
of entitlement to service connection for bipolar disorder may 
be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

2. Service connection for bipolar disorder is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  However, inasmuch as this 
decision grants the benefit sought, there is no reason to 
belabor the impact of the VCAA on this matter, since any 
error in notice or omission in duty to assist is harmless.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

An unappealed March 1997 rating decision continued the denial 
of service connection for bipolar disorder (previously 
claimed as a nervous condition).  Such claim was initially 
denied by an unappealed January 1995 rating decision which 
found that there was no evidence that the Veteran had been 
treated or given a diagnosis of a nervous condition in 
service.  The March 1997 rating decision found, in essence, 
that there was no clear diagnosis of a psychiatric disorder 
nor was there a link between any psychiatric condition and 
the Veteran's service.

The evidence of record in March 1997 included service 
treatment records (STRs) that were silent for complaints, 
findings, treatment, or diagnosis relating to a psychiatric 
disorder.  VA outpatient treatment revealed that in August 
1993, a few months after the Veteran's separation from 
service, he was hospitalized for alcohol intoxication, 
alcohol dependence, and organic mood disorder secondary to 
alcohol use.  He reported feeling depressed and anxious (with 
panic-like symptoms) one month after his separation from 
service, and using alcohol to hide his depressive symptoms.  
He was hospitalized again for two weeks from July to August 
1994 after complaining of severe anxiety with auditory 
hallucinations.  He reported using alcohol to suppress 
anxiety attacks and induce sleep.  Bipolar affective 
disorder, generalized anxiety disorder, and panic disorder 
were diagnosed.  He was hospitalized again in October 1994, 
November to December 1994, March 1995, November 1995, and 
January 2001, for problems including bipolar disorder, 
alcohol detoxification, depression, and anxiety disorder.  

July 1996 treatment records from the University of Kentucky 
Hospital showed that the Veteran was treated for carbon 
monoxide intoxication after he accidentally set fire to a 
house.  He was also shown to be markedly depressed with 
significant suicidal ideation.
Evidence received subsequent to the March 1997 rating 
decision includes:

* July 1997 treatment records from the Kentucky Correctional 
Psychiatric Center showing diagnoses of: bipolar disorder 
with psychotic features, major recurrent depression with 
psychotic features, rule out anxiety disorder; and alcohol 
abuse by history.

* April 1999 treatment records from the University Hospital 
in Cincinnati showing that the Veteran complained of visual 
hallucinations, increased depression, and using alcohol to 
make himself feel better.  Diagnoses included: obsessive 
compulsive disorder, alcohol dependence, substance abuse, 
mood disorder, mixed personality disorder, severe alcohol 
withdrawal, noncompliance with psychiatric medications, and 
chronic alcohol abuse.

* A May 2005 VA examination report wherein the examiner 
opined that the Veteran's endorsed symptoms were consistent 
with bipolar disorder.  The examiner concluded that the 
Veteran's current bipolar disorder was at least as likely as 
not related to his August 1993 hospitalization (when he 
complained of anxiety and depression, with onset one month 
after his separation from service).  The examiner also 
indicated that he did not feel any of the Veteran's 
psychiatric disabilities were alcohol induced.  

* Testimony from the July 2008 Travel Board hearing, in which 
the Veteran stated that he has been depressed and anxious 
ever since service.  He indicated that he began to experience 
depression and anxiety towards the end of his service, due to 
the stresses and long hours of his job, but that he did not 
tell anyone about it as he thought it would go away after he 
separated from service.  

* An August 2008 letter from the Veteran's treating physician, 
Dr. B.C., who states that the Veteran's bipolar disorder had its 
onset during his active service.  

* A December 2008 VHA advisory opinion report by a VA 
psychiatrist who opines that throughout the Veteran's psychiatric 
course, there have been multiple symptoms reported, but that the 
overriding diagnosis was bipolar affective disorder, both manic 
and depressed with a variety of psychotic symptoms from time to 
time in the context of persistent alcohol dependence.  The VHA 
expert notes that the Veteran's psychiatric hospitalizations 
contained a range of diagnoses, but with time the diagnosis of 
bipolar affective disorder, frequently with psychotic symptoms, 
became the most consistent diagnosis.  She explains, "Many times 
psychiatric diagnoses become clearer over time as patterns are 
recognized."  She concludes that it is at least as likely as not 
that the Veteran's bipolar disorder developed while he was still 
in service.  The VHA consultant's opinions are based on a 
thorough review of the Veteran's claims file.  She provides the 
rationale for her opinion, explaining that references to anger, 
fighting, anxiety, depression, and alcohol abuse, and 
occupational difficulty warranting punishment in service and 
concerns about reenlistment suggest that the Veteran may have had 
an emotional disorder, such as bipolar disorder, that developed 
in service and progressed over time.

C.	Legal Criteria

As noted above, the Veteran's claim of service connection for 
a psychiatric disability (nervous condition) was initially 
denied in January 1995.  He was properly notified of the 
decision, and of his appellate rights; he did not appeal this 
decision and it became final.  38 U.S.C.A. § 7105.  An 
unappealed March 1997 rating decision continued the denial, 
and is the last final decision in the matter of service 
connection for a psychiatric disability (to include bipolar 
disorder).  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the revised definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  When there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).


D.	Analysis

New and Material Evidence to Reopen

The March 1997 rating decision that continued the denial of 
the Veteran's claim of service connection for a psychiatric 
disability was based on findings that the Veteran did not 
have a clear diagnosis of a psychiatric disability, and that 
there was no evidence of a nexus between any current 
psychiatric disability and the Veteran's service.  
Consequently, for evidence to be found new and material, it 
must be evidence not of record in March 1997 that addresses 
such findings.  The evidence received since March 1997 shows 
the Veteran has a clear diagnosis of bipolar disorder (see 
May 2005 VA examination report) and relates the onset of the 
disability to his period of active service.  (see December 
2008 VHA expert's opinion).  Consequently, it is new, relates 
to facts necessary to substantiate the Veteran's claim of 
service connection for a psychiatric disability,  and raises 
a reasonable possibility of substantiating the claim.  
Accordingly, it is new and material evidence, and the claim 
of service connection for bipolar disorder may (and must) be 
reopened.

De Novo Review

At the outset, the Board notes that the appellant is not 
prejudiced by the Board's proceeding with de novo review of 
this claim without returning it to the RO for their initial 
de novo consideration upon the Board's reopening of the claim 
because this decision grants the benefit sought.

The Veteran has a diagnosis of bipolar disorder, per his 
healthcare providers, May 2005 VA examination, and December 
2008 consulting VHA expert.  Although he did not seek 
psychiatric treatment in service, postservice VA treatment 
records show that he was hospitalized for psychiatric 
treatment in August 1993, very shortly after his separation 
from service.  

On May 2005 VA examination, the examiner opined that the 
Veteran's current bipolar disorder was at least as likely as 
not related to his August 1993 hospitalization, as that was 
when the Veteran first complained of anxiety and depression, 
with onset one month after his separation from service.

In an August 2008 statement, the Veteran's treating 
physician, Dr. B.C. opined that the Veteran's current bipolar 
disorder was related to his service.  As this opinion was 
apparently based on the Veteran's history, and not on an 
independent review of his entire medical history, the Board 
sought a VHA expert's opinion in the matter of the etiology 
of the  bipolar disorder.  The VHA expert opined, in essence, 
that the Veteran's bipolar disorder at least as likely as not 
developed while he was in service.  The opinion was based on 
an extensive review of the claims file, and was accompanied 
by an explanation of the rationale for the opinion.  
Consequently, the Board finds the opinion of the VA expert 
highly probative evidence in the matter at hand.  Inasmuch as 
it (in essence) supports the opinion of the Veteran's 
treating physician, the Board finds it persuasive.  
Accordingly, the Board concludes that the competent evidence 
of record supports the Veteran's claim, and that service 
connection for bipolar disorder is warranted. 


ORDER

The claim of service connection for a psychiatric disability 
is reopened, and service connection for bipolar disorder is 
granted on de novo review.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


